Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/507,063 filed on 7/10/2019 has been examined.
In this Office Action, claims 1-14 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Such claim limitation(s) is/are:
“a data input unit”;
“a type recognizing unit”;
“a objective variable candidate generating unit”;
“a display unit”;
“a selection receiving unit”; and
“an analyzing unit”; in claim 1 
and “an aggregation unit” of claim 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
aggregating for each category value of an attribute a numeric value based on a previously
prepared aggregation function.
The limitation of aggregating for each category value of an attribute a numeric value based on a previously prepared aggregation function, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “data analyzing device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the data analyzing device language, aggregating in the context of this claim encompasses the user manually determining/totaling generic numeric values using a generic unspecified “function”. Similarly, the limitation of receiving; recognizing; generating; displaying; selecting and analyzing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the data analyzing device language, receiving; recognizing; generating; displaying; selecting and analyzing in the context of this claim encompasses the user manually generating a listing of variable candidates. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
aggregating/ generating a listing of variable candidates is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a data analyzing device to perform both the receiving; recognizing; generating; displaying; selecting and analyzing and aggregating steps. The data analyzing device in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of aggregating/ generating a listing of variable candidates) such that it amounts no more than mere instructions to apply the
exception using a generic computer component. Accordingly, this additional element does not
integrate the abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a data analyzing device to perform
both the receiving; recognizing; generating; displaying; selecting and analyzing and aggregating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-13 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-13 are also directed towards
nonstatutory subject matter.

As per independent claim 14, this claim is also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
method described in independent claim 14 does not provide for integrating the abstract idea into a practical application. At best, the claim(s) are merely providing alternate environments to implement the abstract idea.














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adjaoute et al., US Pub. No. 2016/0078367.

As to claim 1 (and substantially similar claim 14), Adjaoute discloses a data analyzing device for analyzing analysis target data, 
(Adjaoute teaches a machine learning systems using training data input records, i.e. a a data analyzing device for analyzing analysis target data see [0045] FIG. 1 represents a predictive model learning method 100 that provides artificial intelligence and machine learning as-a-service by generating predictive models from service-consumer-supplied training data input records.; also see para. [0052]/Table titled “Single source data”, data attributes)
comprising:


(Adjaoute teaches a machine learning systems using training data input records, i.e. a data input unit see [0045] FIG. 1 represents a predictive model learning method 100 that provides artificial intelligence and machine learning as-a-service by generating predictive models from
service-consumer-supplied training data input records.; also see para. [0052]/Table titled “Single source data”, data attributes; see also [0033] FIG. 20 is a flowchart of an algorithm for verifying
dependencies between fields in an input record;)

a type recognizing unit which recognizes whether a type of an attribute value of each attribute of the analysis target data input to the data input unit is a numeric type indicating that it is a numeric value or a category type indicating that it is a category,
(Adjaoute teaches determining numeric/symbolic types of input data i.e. a a type recognizing unit see [0138] A step 517 asks if the field type under inspection at that instant is symbolic or numeric. If symbolic, a step 518 provides Al behavior grouping. For example, colors or the names of boys. Otherwise, a step 520 does a numeric fuzzification in which a numeric value is turned into a membership of one or more fuzzy sets. Then a step 522 produces a reduced set of transformed fields. A step 524 asks if the number of criteria or data fields remaining meets a predefined target number. The target number represents a judgment of the optimum spectrum of profiling criteria data fields that will be needed to produce high performance smart-agents and good predictive models.)

an objective variable candidate generating unit which sets at least one attribute that is a numeric type recognized by the type recognizing unit as an attribute of an aggregation target, sets at least one attribute that is a category type recognized by the type recognizing unit as an attribute of an aggregation unit, and aggregates, for each category value of the attribute of the 
(Adjaoute teaches selecting an aggregation type see [0140] A step 528 (FIG. SB) begins a process to generate additional profiling criteria and newly derived data fields. A step 530 chooses an aggregation type. A step 532 chooses a time range for a newly derived field or profiling criteria. ; see also [0194] A step 1122 dynamically creates/removes/updates and otherwise adjusts attributes in any matching smart-agent profile based on a content of records 1106. A step 1124 adjusts an aggregation type (count, sum, distinct, ratio, average, minimum, maximum, standard deviation, . . . ) in a matching smart-agent profile. A step 1126 adjusts a time range in a matching smart-agent profile. A step 1128 adjusts a filter based on a reduced set of transformed fields in a matching smart-agent profile. A step 1130 adjusts a multidimensional aggregation constraint in a matching smartagent profile. A step 1132 adjusts an aggregation field, if needed, in the matching smart-agent profile. A step 1134 adjusts a recursive level in the matching smart-agent profile.)
a display unit which displays the new objective variable candidate generated by the objective variable candidate generating unit,
(Adjaoute teaches a model training interface, i.e. a display unit which displays the new objective variable candidate see [0171] Embodiments of the present invention integrate the constituent opinions of the technologies and make a single prediction class. How they integrate the constituent predictions 631-636 depend on a user-service consumers' selections of which technologies to favor and how to favor, and such selections are made prior to training the technologies, e.g., through a model training interface.; see also [0046] The
records 102 received represent an encryption of individual supervised and/or unsupervised records each comprising a predefined plurality of predefined data fields that communicate


a selection receiving unit which receives a selection of an objective variable by a user from among objective variable candidates displayed by the display unit,
(Adjaoute teaches supervised training i.e. a “selection unit” see [0050] The data values in each data field in the inconsistent and incoherent supervised and unsupervised training data are
compared and corrected according to a user-service consumer preference and a predefined data dictionary of valid data values.; see also [0177] It accepts supervised and unsupervised training data 904 and strategies 906 from the userservice consumer business 902. Method 100 then processes such as described above with FIGS. 1-8 to produce a full set of fully trained predictive models that are passed to method 600.).
and
an analyzing unit which generates a prediction model for predicting the objective variable selected by the selection receiving unit
(Adjaoute teaches a machine learning as-a-service by generating predictive models using supervised training i.e. an analyzing unit which generates a prediction model see [0045] FIG. 1 represents a predictive model learning method 100 that provides artificial intelligence and machine learning as-a-service by generating predictive models from service-consumer-supplied training data input records ; see also [0177] It accepts supervised and unsupervised training data 904 and strategies 906 from the userservice consumer business 902. Method 100 then processes such as described above with FIGS. 1-8 to produce a full set of fully trained predictive models that are passed to method 600.).





As to claim 4, Adjaoute discloses the data analyzing device according to claim 1,
wherein the objective variable candidate generating unit is configured to set at least one attribute that is a numeric type recognized by the type recognizing unit as an attribute
of an aggregation target, set at least one attribute that is a numeric type recognized by the type recognizing unit as an attribute of an aggregation unit, and aggregate, for each numeric value of the attribute of the aggregation unit, a numeric value of the attribute of the aggregation target based on a previously prepared aggregation function to generate a new objective variable candidate (Adjaoute [0140] A step 528 (FIG. SB) begins a process to generate additional profiling criteria and newly derived data fields. A step 530 chooses an aggregation type; see also  [0194] A step 1122 dynamically creates/removes/updates and otherwise adjusts attributes in any matching smart-agent profile based on a content of records 1106. A step 1124
adjusts an aggregation type (count, sum, distinct, ratio, average, minimum, maximum, standard deviation, . . . ) in a matching smart-agent profile. A step 1126 adjusts a time

aggregation constraint in a matching smartagent profile. A step 1132 adjusts an aggregation field, if needed, in the matching smart-agent profile. A step 1134 adjusts a recursive level in the matching smart-agent profile).

As to claim 5, Adjaoute discloses the data analyzing device according to claim 1,
wherein the objective variable candidate generating unit is configured to automatically generate a predetermined period as an aggregation condition when the analysis target data input to the data input unit includes a date type attribute (Adjaoute [0140] A step 532 chooses a time range for a newly derived field or profiling criteria. and [0194] A step 1126 adjusts a time range in a matching smart-agent profile.; see also  [0244] A smart-agent is created for each individual card in that data in a first learning step, e.g., long-term profiling. Each profile is created from the card's activities and transactions that took place over the two year period. Each profile for each smart-agent comprises knowledge extracted field-byfield, such as merchant category code (MCC), time, amount for an mcc over a period of time, recursive profiling, zip codes, type of merchant, monthly aggregation, activity during the week, weekend, holidays).

As to claim 6, Adjaoute discloses the data analyzing device according to claim 1,
further comprising a score calculating unit which calculates a score representing usefulness of an objective variable candidate, wherein the display unit is configured to be capable of
displaying an objective variable candidate having a score calculated by the score calculating unit equal to or greater than a predetermined value (Adjaoute [0149] Method 600 works with at least two of the predictive models from steps 128, 132, 136, 140, 144, and 148 ( of FIG.1 ). The predictive models each simultaneously produce a score and a score-confidence level in parallel 
uses the matching smart-agent and profile to assess record 1106 and issues a score 1118.A step 1120updates the matching smart-agent profile with the new information in record 1106.).

As to claim 7, Adjaoute discloses the data analyzing device according to claim 6, wherein the score calculating unit is configured to calculate a score based on the number of lines of generated objective variables (Adjaoute: Using the Data Science [0144] Once the predictive model technologies have been individually trained by both supervised and unsupervised
data and then packaged into a PMML Document, one or more of them can be put to work in parallel render a risk or a decision score for each new record presented to them.).

As to claim 8, Adjaoute discloses the data analyzing device according to claim 6, wherein the score calculating unit is configured to calculate a score based on a variance of the generated objective Variables (Adjaoute [0052] table: “Single source data”: “variance, deviation of statistical values should not be higher than threshold”).

As to claim 9, Adjaoute discloses the data analyzing device according to claim 1, wherein the objective variable candidate generating unit is configured to delete, after the generation of objective
variable candidates, an objective variable candidate that meets a predetermined condition (Adjaoute discloses replacing values, i.e. deleting variables meeting conditions see [0013] FIG. 3B is a flowchart diagram of an algorithm for replacing a numeric value as used in the method of FIG. 3A; [0014] FIG. 3C is a flowchart diagram of an algorithm for replacing a symbolic value as used in the method of FIG. 3A).


further comprising a feature value automatic generating unit which automatically generates a new feature value by applying a predetermined function to attributes excluding at least a part of attribute values of attributes of the aggregation target used by the objective variable candidate generating unit when generating an objective variable selected by the selection receiving unit (Adjaoute teaches excluding/filtering see [0137] More generally, flat data 110, 120 and sampled data 118 (FIG. 1). A step 508 asks if there are too many distinct data values. E.g., is the data scattered all over the map? If so, a step 510 excludes that field and thereby reduces the list of fields. Otherwise, a step 512 asks if there is a single data value. Again, if so such field is not too useful in later steps, and step 510 excludes that field as well ; see also [0194] step 1128 adjusts a filter based on a reduced set of transformed fields in a matching smart-agent profile.; see laso [0140] A step 534 chooses a filter. A step 536 chooses constraints. A step 538 chooses the fields to aggregate. A step 540 chooses a recursive level).

As to claim 11, Adjaoute discloses the data analyzing device according to claim 1,
further comprising a feature value automatic generating unit which automatically generates a new feature value by applying a predetermined function to the original attribute or a combination of a plurality of attributes included in the analysis target data, and excludes from the generated feature values the feature value including information of at least a part of attribute values of attributes of the aggregation target used for the objective variable selected by the selection receiving unit to generate a final feature value (Adjaoute teaches excluding/filtering see [0137] More generally, flat data 110, 120 and sampled data 118 (FIG. 1). A step 508 asks if there are too many distinct data values. E.g., is the data scattered all over the map? If so, a step 510 excludes that field and thereby reduces the list of fields. Otherwise, a step 512 asks if there is a single data value. Again, if so such field is not too useful in later steps, and step 510 excludes that field as well ; see also [0194] step 1128 adjusts a filter based on a reduced set of 


As to claim 13, Adjaoute discloses the data analyzing device according to claim 1,
further comprising an attribute selecting unit which receives a selection input from a user regarding an attribute of an aggregation target or an aggregation unit, wherein the display unit is configured to display an objective variable candidate generated by using an attribute
input by the user via the attribute selecting unit as an aggregation target or an aggregation unit
(Adjaoute  [0138] A step 524 asks if the number of criteria or data fields remaining meets a predefined target number. The target number represents a judgment of the optimum spectrum of profiling criteria data fields that will be needed to produce high performance smart-agents and good predictive models.)


Claims 2-3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adjaoute et al., US Pub. No. 2016/0078367, in view of Eder et al., US Pub. No. 2015/0235143.

As to claim 2, Adjaoute does not disclose:
wherein the display unit is configured to be capable of displaying an original attribute of the analysis target data input to the data input unit and a new objective variable candidate generated by the objective variable candidate generating unit, and
the selection receiving unit is configured to receive a selection of an objective variable by a user from the original attribute and the new objective variable candidate displayed by the display unit;
However, Eder discloses:

(Eder teaches showing selected data and predictions, i.e. original attributes and new variable candidates see [0200] Summarizing the preceding discussion, the subject matter experts ( 42) and/or collaborators ( 43) has used the first screen to select the type of information and knowledge to be provided (measure layer, interaction layer, resource layer, environment layer, element layer, reference layer, event risk or scenario).; see also [0200] At all steps in the process, the information in the Resilient Contextbase (50) and the knowledge collected during the session will be used to predict elements, resources, actions, events and impacts that are likely to be added or modified in the workspace. These "predictions" are displayed using flashing symbols in the workspace.)
and
the selection receiving unit is configured to receive a selection of an objective variable by a user from the original attribute and the new objective variable candidate displayed by the display unit
(Eder [0200] Finally, the subject matter experts ( 42) and/or collaborators ( 43) have indicated whether or not the session will include an extension to capture "lower level" knowledge. Each selection made by the subject matter experts ( 42) and/or collaborators ( 43) will be used to identify the combination of elements, events, actions, factors and entity hierarchy chosen for display and possible selection; see also [0200] The subject matter experts (42) and/or collaborators (43) would be expected to select the structure that most closely resembles the knowledge that is being communicated or refined and add it to the workspace being displayed. After adding it to the workspace, the subject matter experts (42) and/or collaborators (43) will then edit elements, factors, resources and events and add elements, factors, resources,


It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply an interaction context layer as taught by Eder since it was known in the art that data analysis systems provide an interaction context layer where the interaction context layer (also referred to as the transaction layer or interaction layer) identifies and describes any exchanges of resources or elements between the subject entity and any other entity and these exchanges may be completed in accordance with a process map or protocol where the sources of process maps can include simulation programs, the user, a subject matter expert, a collaborator, one or more narrow system databases, one or more partner narrow system databases, one or more external databases, the World Wide Web, one or more external services, one or more XML compliant applications, the Resilient Context Input Service and combinations thereof. (Eder [0181]).

As to claim 3, Adjaoute discloses the data analyzing device according to claim 2,
wherein the display unit is configured to be capable of displaying a value obtained by converting an attribute value of an original attribute of the analysis target data input to the data input unit into a flag, 
(Adjaoute [0156] If not in step 716, a step 720 applies the flag settings to the individual predicted classes 631-636 (FIG. 6). Then a step 722 asks there is a winner rule. If yes, a step 724 outputs that winner rule decision for output as prevailing predicted class 660. Otherwise, a step 726 outputs an "otherwise" rule decision for output as prevailing predicted class 660.
See also [0157] Ifin step 712 flag setting are to be applied first, a step 730 applies the flags to the individual predicted classes 631- 636 (FIG. 6).)
and

(See also Adjaoute [0157] Ifin step 712 flag setting are to be applied first, a step 730 applies the flags to the individual predicted classes 631- 636 (FIG. 6).).

As to claim 12, Eder discloses, under the rationale above the data analyzing device according to claim 1, further comprising a keyword input unit which receives an input of keyword information from a user, wherein the display unit is configured to be capable of displaying an objective variable candidate related to the keyword information input by the user via the keyword input
unit (Eder [0129] 43. Keyword-a word or combination of words that will trigger the delivery of one or more advertisements, offers and/or processes to a subject entity when it
appears in an article, a search and/or a predictive search (also referred to as Resilient Context Scout).; see also Fig. 10 item 113 keyboard).












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Verkasalo et al., US Pub. No. 2013/0103764, teaches an improved invention which 
pertains to performing observations in one or more mobile terminals and processing and distributing the related data in a server side system through layered data processing activities,
and conversion of non-parametric data into parameterized form through the utilization of statistical filtering and semantic data structures. It is further explained how such multilayer, parametrized data can be utilized for predictive purposes, and how feedback loops can be built with the physical world to improve future predictions. The invention is applicable in various applications, for example in systems where precise digital profiles of users need to be built on a continuous basis, and such profiles need to be dynamically linked to one or several actions triggered by emerging characteristics in the data.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        9/29/2021